15-973
    Donchatz v. HSBC Bank USA, N.A.


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 13th day of May, two thousand sixteen.

    PRESENT:
                ROSEMARY S. POOLER,
                DEBRA ANN LIVINGSTON,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Kenneth R. Donchatz,

                             Plaintiff-Appellant,

                    v.                                                          15-973

    HSBC Bank USA, N.A., et al.,

                             Defendants-Appellees,

    Intervale Mortgage Corporation,

                             Defendants.*

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                   Kenneth R. Donchatz, pro se, Westerville, OH


    * The Clerk of Court is respectfully directed to amend the official caption in this case to conform
    with the caption above.
FOR DEFENDANTS-APPELLEES HSBC Bank USA,
N.A., HSBC Mortgage Services Inc., Mortgage Electronic
Registration Systems, Inc., Merscorp Holdings, Inc.,
and Ribbeck:                                           Preston Lee Zarlock, Anna
                                                       Mercado Clark, John Ayres
                                                       Mosychuk, Phillips Lytle
                                                       LLP, Buffalo, NY

FOR DEFENDANTS-APPELLEES Miles and Lewis:                       Stephen D. Miles and Vincent
                                                                A. Lewis, Esq., pro se, Dayton,
                                                                OH

FOR DEFENDANTS-APPELLEES Gormley and Wiery: Christopher J. Belter and Daniel B.
                                            Moar, Goldberg Segalla LLP,
                                            Buffalo, NY


       Appeal from a judgment of the United States District Court for the Western District of New

York (Curtin, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Kenneth R. Donchatz, an attorney proceeding pro se, appeals the district court’s

dismissal of his complaint, which alleged violations of the Fair Debt Collection Practices Act, the

Fair Credit Reporting Act, and New York law. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of a motion to dismiss, including its application

of the relevant statute of limitations, construing the complaint liberally, accepting its factual

allegations as true, and drawing all reasonable inferences in the plaintiff’s favor. See Deutsche

Bank Nat’l Trust Co. v. Quicken Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015); Chambers v. Time

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

       After an independent review of the record and relevant case law, we affirm for

substantially the same reasons articulated by the district court in its well-reasoned order. We have
considered all of Donchatz’s arguments and find them to be without merit. Accordingly, we

AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                               3